Title: From James Madison to James Madison, Sr., 13 February 1791
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
Philada. Feby. 13. 1791.
I have recd. yours of the 31. Ult: and am glad to find that my sister Hite has withdrawn herself from the Region of the Small pox. It gives me particular pleasure also to learn that my mother’s health has so far been restored.
You will see by one of the inclosed papers that the price of Wheat continues at from 8/4 to 8/6. Whether it will rise or fall or how much, is more than I can say. I think the chances will justify your refusal of the Virga. prices at least. I do not see what better you can do with your certificates than to subscribe them to the Public fund at Richd. Those from N. Carolina, are to be liquidated & subscribed here. You had best send them by Mr. Hite in the Spring. I red. Mr. Webbs papers from Col: Monroe, & laid them before the H. of Reps. with a petition, which has been referred to the Secy. of Treasy. The crowd of such business which had been previously referred to him, makes it pretty certain that no report can be made to the present Session. Let Mr. W. know this, if you please, and save me the trouble of writing to him.
The Excise Bill has not yet got through the Senate, where it is undergoing sundry alterations, but none that will materially affect it. The optional clause, permitting the owners of Stills to pay either the tax on the size of the Still, or on the quantity actually distilled, will pretty certainly remain a part of the Bill, and is an answer to the most popular objection to it. The Bill for incorporating a Bank has passed the two Houses, by large majorities, and is before the President. It was opposed in both as being unconstitutional as well as in other respects objectionable. The argts. agst. it are extremely mutilated, and even perverted in the Newspapers, but the Sketch will give some idea of the turn of them. The Bill for admitting Kentucky has become a law. Vermont is applying for the same privilege, and will be also gratified. The subject immediately before the H. of Reps. is the Bill for selling the Westn. lands. It has made some progress, & I hope will get through. The other important bills are in some danger of failing, at the present Session which will end on the 4th. of March. I remain your Affe. & dutiful son
Js. Madison Jr
The Earthquake was not felt here at all. The winter has been very dry, and with intervals of mild spells, very cold. I am not informed of its effects on the winter grain, but suspect it must have been unfavorable.
